DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 11-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimmala et al. (hereinafter Nimmala)(US 9226175) in view of Park et al. (hereinafter Park)(US 2017/0227623).
	Regarding claim 1, Nimmala teaches an electronic device, comprising: a plurality of first antennas(col. 6, plurality of antennas); a second antenna; and at least one processor operatively connected with the plurality of first antennas and the second antenna, wherein the at least one processor is configured to transmit a first positioning signal using one of the plurality of first antennas or the second antenna; receive a first reception signal for the first positioning signal using at least one of the plurality of first antennas; transmit a second positioning signal using one of the plurality of first antennas or the second antenna, when an intensity of the first reception signal is less than a threshold(col. 8, lines 35-43, measured RTT satifies threshold then the receiver diversity module can be configured to be disable receiver diversity or enable receiver diversity; also Fig. 4, receiver diversity disabled (400); measuring channel quality metric(410); comparing measured channel quality to a threshold channel quality metric(420); enabling receiver diversity in an instance in which the measured channel quality metric fails to satisfy the threshold channel quality metric();
	 Nimmala further teaches receive a second reception signal for the second positioning signal using at least one of the plurality of first antennas and identify an arrival time point based on the second reception signal; receive the second reception signal for the second positioning signal using the second antenna(col. 8, line 35; diversity reception and RTT measurement). 
	Nimmala did not teach specifically correct the identified arrival time point based on the second reception signal received using the second antenna; and determine the corrected arrival time point as an arrival time point of the second reception signal. However, Park teaches in an analogous art correct the identified arrival time point based on the second reception signal received using the second antenna; and determine the corrected arrival time point as an arrival time point of the second reception signal(P[0044], TDOA measurements by multiple receivers; Abstract, plurality of phase measurements using plurality of antennas; correcting the plurality of measurements). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to correct the identified arrival time point based on the second reception signal received using the second antenna; and determine the corrected arrival time point as an arrival time point of the second reception signal in order to have reliable and accurate measurements.
	Regarding claim 2, Park teaches the electronic device of claim 1, wherein the at least one processor is further configured to: measure a distance from a positioning target based on the determined arrival time point of the second reception signal(P[0055], distance information).  
	Regarding claim 3, Park teaches the electronic device of claim 1, wherein the at least one processor is further configured to: measure an arrival of angle (AoA) with a positioning target based on the determined arrival time point of the second reception signal(P[0055], angle of arrival along with distance information).  
	Regarding claim 5, Park teaches the electronic device of claim 1, wherein the plurality of first antennas include a patch antenna or a metal antenna, and wherein the second antenna includes a patch antenna(P[0015], patch antennas).  
	Claims 11-13, 15 are rejected for the same reason as set forth in claims 1-3, 5 respectively.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimmala et al. (hereinafter Nimmala)(US 9226175) in view of Park et al. (hereinafter Park)(US 2017/0227623) and Nichols et al. (hereinafter Nichols)(US 2010/006517).
	Regarding claim 4, Nimmala in view of Park teaches all the particulars of the claim except, wherein the plurality of first antennas include a patch antenna, and wherein the second antenna includes a metal antenna. However, Nichols teaches in an analogous art the device further comprising: wherein the plurality of first antennas include a patch antenna, and wherein the second antenna includes a metal antenna (P[0032], metal patch; micro strip transmission line). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the device the device further comprising: wherein the plurality of first antennas include a patch antenna, and wherein the second antenna includes a metal antenna in order to have added rigidity.
	Claim 14 is rejected for the same reason as set forth in claim 4.

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimmala et al. (hereinafter Nimmala)(US 9226175) in view of Park et al. (hereinafter Park)(US 2017/0227623) and Kim et al. (hereinafter Kim)(US 2017/0302471).
	Regarding claim 6, Nimmala in view of Park teaches all the particulars of the claim except, wherein the at least one processor is further configured to: compare an intensity of the second reception signal received using the at least one of the plurality of first antennas with an intensity of the second reception signal received using the second antenna, determine the arrival time point based on the second reception signal received using the at least one of the plurality of first antennas, when the intensity of the second reception signal received using the at least one of the plurality of first antennas is stronger than the intensity of the second reception signal received using the second antenna, and determine the arrival time point based on the second reception signal received using the second antenna, when the intensity of the second reception signal received using the second antenna is stronger than the intensity of the second reception signal received using the at least one of the plurality of first antennas.
However, Kim teaches in an analogous art the device further comprising: wherein the at least one processor is further configured to: compare an intensity of the second reception signal received using the at least one of the plurality of first antennas with an intensity of the second reception signal received using the second antenna, determine the arrival time point based on the second reception signal received using the at least one of the plurality of first antennas, when the intensity of the second reception signal received using the at least one of the plurality of first antennas is stronger than the intensity of the second reception signal received using the second antenna, and determine the arrival time point based on the second reception signal received using the second antenna, when the intensity of the second reception signal received using the second antenna is stronger than the intensity of the second reception signal received using the at least one of the plurality of first antennas.
 (Page 3, lines 24-30; Page 4, lines 1-10; GPS diversity antenna and primary antenna; antenna selection based on signal strength). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the device the device further comprising: wherein the at least one processor is further configured to: compare an intensity of the second reception signal received using the at least one of the plurality of first antennas with an intensity of the second reception signal received using the second antenna, determine the arrival time point based on the second reception signal received using the at least one of the plurality of first antennas, when the intensity of the second reception signal received using the at least one of the plurality of first antennas is stronger than the intensity of the second reception signal received using the second antenna, and determine the arrival time point based on the second reception signal received using the second antenna, when the intensity of the second reception signal received using the second antenna is stronger than the intensity of the second reception signal received using the at least one of the plurality of first antennas in order to have efficient power saving.
	Claim 16 is rejected for the same reason as set forth in claim 6.

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimmala et al. (hereinafter Nimmala)(US 9226175) in view of Park et al. (hereinafter Park)(US 2017/0227623) and Brian et al. (hereinafter Brian)(US 2017/0302471).
	Regarding claim 7, Nimmala in view of Park teaches all the particulars of the claim except, the device further comprising: a wireless communication circuitry; and a diplexer operatively connected with the wireless communication circuitry, the at least one processor, and the second antenna, wherein the second antenna includes a metal antenna, wherein the diplexer divides the second reception signal received by the second antenna into a positioning signal and a data communication signal, and wherein the at least one processor is further configured to perform data communication using the second antenna and the wireless communication circuitry.  However, Brian teaches in an analogous art the device further comprising: a wireless communication circuitry; and a diplexer operatively connected with the wireless communication circuitry, the at least one processor, and the second antenna, wherein the second antenna includes a metal antenna, wherein the diplexer divides the second reception signal received by the second antenna into a positioning signal and a data communication signal, and wherein the at least one processor is further configured to perform data communication using the second antenna and the wireless communication circuitry(P[0029], diplexer; data signal and timing refernece signal). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the device the device further comprising: a wireless communication circuitry; and a diplexer operatively connected with the wireless communication circuitry, the at least one processor, and the second antenna, wherein the second antenna includes a metal antenna, wherein the diplexer divides the second reception signal received by the second antenna into a positioning signal and a data communication signal, and wherein the at least one processor is further configured to perform data communication using the second antenna and the wireless communication circuitry in order to have efficient transmission.
	Claim 17 is rejected for the same reason as set forth in claim 7.

Claim(s) 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimmala et al. (hereinafter Nimmala)(US 9226175) in view of Park et al. (hereinafter Park)(US 2017/0227623) and Choi et al. (hereinafter Choi)(US 2021/0392454).
	Regarding claim 8, Nimmala in view of Park teaches all the particulars of the claim except, wherein the at least one processor is further configured to: transmit a third positioning signal using one of the plurality of first antennas or the second antenna, receive a third reception signal for the third positioning signal using at least one of the plurality of first antennas, and determine an arrival time point based on the third reception signal, when an intensity of the third reception signal is greater than or equal to the threshold and when a specified condition is met.  However, Choi teaches in an analogous art wherein the at least one processor is further configured to: transmit a third positioning signal using one of the plurality of first antennas or the second antenna, receive a third reception signal for the third positioning signal using at least one of the plurality of first antennas, and determine an arrival time point based on the third reception signal, when an intensity of the third reception signal is greater than or equal to the threshold and when a specified condition is met(P[0053], trigger additional PRS signaling; when the speed is greater than the threshold).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the device wherein the at least one processor is further configured to: transmit a third positioning signal using one of the plurality of first antennas or the second antenna, receive a third reception signal for the third positioning signal using at least one of the plurality of first antennas, and determine an arrival time point based on the third reception signal, when an intensity of the third reception signal is greater than or equal to the threshold and when a specified condition is met in order to have motion based vehicle ranging.
	Regarding claim 9, Choi teaches the electronic device of claim 8, wherein the electronic device is included in a vehicle, the electronic device further comprising: at least one sensor, wherein the at least one processor is further configured to: detect a speed of the vehicle using the at least one sensor, and determine that the specified condition is met, when the detected speed of the vehicle is greater than a predetermined speed(P[0053], trigger additional PRS signaling; when the speed is greater than the threshold).  
	Regarding claim 7, Nimmala in view of Park teaches all the particulars of the claim except, wherein the at least one processor is further configured to: transmit a third positioning signal using one of the plurality of first antennas or the second antenna, when a specified condition is met, receive a third reception signal for the third positioning signal using at least one of the plurality of first antennas and identify an arrival time point based on the third reception signal, receive the third reception signal for the third positioning signal using the second antenna and correct the identified arrival time point based on the third reception signal received using the second antenna, and determine the corrected arrival time point as an arrival time point of the third reception signal.  However, Choi teaches in an analogous art the device further comprising: wherein the at least one processor is further configured to: transmit a third positioning signal using one of the plurality of first antennas or the second antenna, when a specified condition is met, receive a third reception signal for the third positioning signal using at least one of the plurality of first antennas and identify an arrival time point based on the third reception signal, receive the third reception signal for the third positioning signal using the second antenna and correct the identified arrival time point based on the third reception signal received using the second antenna, and determine the corrected arrival time point as an arrival time point of the third reception signal ((P[0053], trigger additional PRS signaling; when the speed is greater than the threshold). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the device the device further comprising: wherein the at least one processor is further configured to: transmit a third positioning signal using one of the plurality of first antennas or the second antenna, when a specified condition is met, receive a third reception signal for the third positioning signal using at least one of the plurality of first antennas and identify an arrival time point based on the third reception signal, receive the third reception signal for the third positioning signal using the second antenna and correct the identified arrival time point based on the third reception signal received using the second antenna, and determine the corrected arrival time point as an arrival time point of the third reception signal in order to handle dynamically changing environment.
	Claims 18-20 are rejected for the same reason as set forth in claims 8-10 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647